F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          FEB 25 2000

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                               Clerk



 BRETT WRIGHT,

          Petitioner-Appellant,
                                                       No. 99-3335
 v.
                                                  (D.C. No. 98-CV-3417)
                                                         (Kansas)
 MICHAEL A. LANSING,
 Commandant,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Petitioner Brett Wright is an inmate in the United States Disciplinary

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Barracks, at Fort Leavenworth, Kansas. Mr. Wright filed this habeas petition

pursuant to 28 U.S.C. § 2241 challenging the military tribunal’s personal

jurisdiction over him. Finding that Mr. Wright’s direct appeal was pending, the

district court dismissed his petition for failure to exhaust military remedies. This

appeal followed.

      Mr. Wright’s direct appeal of this conviction is still pending in the U.S.

Army Court of Criminal Appeals, Dkt. No. Army 9700470. Mr. Wright asks this

court to exercise its equitable jurisdiction and interrupt the military’s judicial

process, arguing anything less will result in his continued incarceration due to

“administrative delays” in the military’s appellate process. This court “must

refrain from intervention,” however, since Mr. Wright claims “no harm other than

that attendant to resolution of his case in the military court system.” Schlesinger

v. Councilman, 420 U.S. 738, 758 (1975).

      The District Court is AFFIRMED.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                          -2-